Citation Nr: 0321941	
Decision Date: 08/29/03    Archive Date: 09/04/03

DOCKET NO.  03-10 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to service connection for claimed 
fibromyalgia.  

2.  Entitlement to an increased evaluation for service-
connected rheumatoid arthritis, currently evaluated as 20 
percent disabling.  

3.  Entitlement to an increased evaluation for a service-
connected right knee disability, currently evaluated as 10 
percent disabling.  

4.  Entitlement to an increased evaluation for a service-
connected left knee disability, currently evaluated as 10 
percent disabling.  







REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran served on active duty from January 1988 to April 
1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from June and October 2002 decisions by the RO.  



REMAND

The Board notes that, in a statement received at the RO in 
April 2003, the veteran requested a videoconference 
(electronic) hearing before a Veterans Law Judge at the RO to 
address the issues in appellate status.  

As such, this case is REMANDED to the RO for the following 
action:

The veteran should be scheduled for a 
videoconference hearing in accordance 
with the provisions of 38 C.F.R. 
§ 20.700(e) (2002).  The claims folder 
should be made available to the 
representative for review prior to the 
hearing, and then returned to the Board 
following existing procedures.  Unless 
additional evidence is submitted, a 
Supplemental Statement of the Case is not 
required.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


